IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 18, 2009
                                No. 08-30406
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EDWIN L FRANKLIN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                           USDC No. 3:06-CR-188-1


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Edwin L. Franklin appeals the sentence imposed following his guilty plea
conviction of making fraudulent claims for Hurricane Katrina-related disaster
relief to the Federal Emergency Management Agency (FEMA) and with making
false representations to FEMA in connection with the fraudulent claims.
Franklin argues that the district court erred by denying him a two-level




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-30406

downward adjustment pursuant to U.S.S.G. § 3E1.1 based on acceptance of responsibility.
      The district court denied the downward adjustment due to Franklin’s
repeated use of drugs while awaiting sentencing.               The district court’s
determination that Franklin’s drug use was inconsistent with the acceptance of
responsibility is not without foundation. See United States v. Juarez-Duarte, 513
F.3d 204, 211 (5th Cir.), cert. denied, 128 S. Ct. 2452 (2008); United States v.
Watkins, 911 F.2d 983, 984-85 (5th Cir. 1990).
      AFFIRMED.




                                          2